    Case 4:20-cr-40014-SOH Document 31               Filed 03/01/21 Page 1 of 2 PageID #: 52




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

v.                                       Case No. 4:20-cr-40014

DELSHON TYOUS                                                                  DEFENDANT

                                             ORDER

        BEFORE the Court is the Motion to Modify Conditions of Pre-trial Release filed herein

by Defendant DELSHON TYOUS. ECF No. 29. The Motion was referred to the undersigned

for Decision. The Government has not formally responded. The parties have presented the Court

with an agreed resolution of the issues raised in the Motion to Modify. 1 The Court has considered

the recommendation of the parties and consulted with the supervising United States Probation

Officer and finds that no hearing is necessary.

        It is ORDERED the Motion to Modify Conditions of Pre-trial Release filed herein by

Defendant (ECF No. 29) is GRANTED. The Order setting Conditions of Release (ECF No. 27)

is hereby modified as follows:

        (q) The defendant shall participate in the Stand-Alone location monitoring program.

During this time, Defendant will remain in the Western District of Arkansas/Bowie County, Texas

and shall not leave except when such leave is approved in advance by the probation office.

Overnight travel for employment purposes will be allowed with approval from the probation

office. The defendant shall wear a location monitoring device that will include Global Positioning

System.



1
 By email to the Court dated February 26, 2021, the parties recommended to the court that Defendant’s
pre-trial release conditions be modified to require “stand-alone” location monitoring to allow him to
continue his current employment.
                                                      1
 Case 4:20-cr-40014-SOH Document 31                  Filed 03/01/21 Page 2 of 2 PageID #: 53




       The previous requirement of a curfew is therefore withdrawn. All other conditions of

release, except as modified above, shall remain in full force and effect.

       SIGNED this 1st day of March 2021.


                                                             /s/  Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U.S. MAGISTRATE JUDGE




                                                 2
